Citation Nr: 1534356	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  02-17 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder not otherwise specified (NOS) with depressive disorder NOS. 

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).

3.  Entitlement to an effective date earlier than August 10, 2011 for increased dependency benefits paid for the Veteran's daughter.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1989 to June 1993, to include service in the Southwest Asia Theater of operations during the Persian Gulf War. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and August 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, granted service connection for an anxiety disorder NOS with depressive disorder NOS and assigned an initial 30 percent evaluation effective May 4, 1998 and denied entitlement to TDIU.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2013 and before a hearing officer at the RO in January 2012.  Transcripts of both hearings are included in the claims file. 

The case was previously before the Board in August 2013 and May 2014 when it was remanded for further development.  It has now returned to the Board for additional appellate action.  

The issue of entitlement to an earlier effective date for dependency benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The Veteran's anxiety disorder with depressive disorder NOS most nearly approximates occupational and social impairment with reduced reliability and productivity.

2.  The Veteran's service-connected anxiety disorder does not preclude him from securing or following substantially gainful employment consistent with his education and industrial background.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but not higher, for anxiety disorder NOS with depressive disorder NOS are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9413 (2014).

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Service connection for anxiety disorder NOS with depressive disorder NOS was awarded in the June 2011 rating decision on appeal.  An initial 30 percent evaluation was assigned effective May 4, 1998.  The Veteran contends that an increased initial rating is warranted as his service-connected psychiatric disorder causes severe social and occupational impairment.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.

As a preliminary matter, the Board observes that the Veteran has been diagnosed with several psychiatric disorders other than the service-connected anxiety and depressive disorders, to include a personality disorder.  VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, the record contains some evidence differentiating the symptoms assigned to each diagnosed psychiatric disability.  The December 2014 VA examiner found that the Veteran's anxiety and depressive disorders manifested symptoms of restlessness, occasional panic, chronic worry, poor sleep, and intermittent problems with mood and motivation.  The nonservice-connected personality disorder was found to produce symptoms of chronic interpersonal conflicts, maladaptive choices, feelings of entitlement and grandiosity, and disregard for common rules.  Despite these recent examination findings, the Veteran's VA treatment records, spanning a period of almost 20 years, and all other VA examiners who have examined the Veteran throughout the claims period, have not indicated any separation in the symptoms associated with the Veteran's multiple psychiatric disorders.  The Board will therefore resolve any doubt regarding the association of specific symptoms with various conditions in favor of the Veteran and consider all his psychiatric symptoms and impairment when determining the appropriate rating for his service-connected anxiety and depressive disorders. 

The Veteran's anxiety and depressive disorders are currently evaluated under Diagnostic Code 9413, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

After review of the evidence the Board finds that an increased initial rating of 50 percent is warranted for the Veteran's service-connected anxiety disorder NOS with depressive disorder NOS.  Throughout the claims period, the Veteran manifested many of the symptoms specifically contemplated by a 50 percent evaluation under the general rating formula.  Treatment records from various VA facilities in Colorado and Florida, as well as numerous VA examinations, document symptoms of panic attacks, difficulty concentrating, disturbances of motivation and mood, and a clear difficulty establishing and maintaining effective work and social relationships.  The Veteran also consistently complained of nightmares, insomnia, and impulse control problems resulting in mood swings and irritability since he began psychiatric treatment in 1998.  The Board finds that these symptoms are of similar severity, frequency, and duration as those contemplated by a 50 percent rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

The Veteran's Global Assessment of Functioning (GAF) scores are also consistent with an increased 50 percent evaluation.  The Veteran's scores throughout the claims period have consistently ranged from 45, associated with serious symptoms or any serious impairment in social, occupational, or school functioning, to 65, consistent with mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  See Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2014)).  The Veteran was assigned higher GAF scores ranging from 70 to 80 for a brief period in July and November 2000 when he reported to his psychologist at the Lake City VA Medical Center (VAMC) that his psychiatric symptoms had basically resolved.  The record indicates that the Veteran stopped psychiatric treatment for a time, but when he returned to the VAMC in August 2001, he reported an increase in symptoms and a GAF score of 60 (consistent with moderate symptoms) was assigned.  Therefore, the period of improved symptoms in 2000 is not indicative of the Veteran's true psychiatric impairment during the claims period.  Instead, the totality of the evidence indicates GAF scores and symptoms that most nearly approximate mild to serious, ranging in severity based on the stressors present in the Veteran's life.  

The Veteran has also manifested social and occupational impairment that most nearly approximates moderate impairment due to his service-connected psychiatric disability.  Throughout the claims period, he has reported having trouble interacting in social situations and relating to others.  He testified during the December 2013 video hearing that his irritability affected his relationship with his daughter and girlfriend, and treatment records document the Veteran's statements that he often isolates and withdraws from others.  The Veteran's mood difficulties have also impacted his occupational functioning.  He testified in December 2013 that he has lost many jobs due to his inability to control his temper and referenced specific examples of this effect on his employment as a customer service representative for a truck rental company in 2003 and a part-time on-call maintenance man at his apartment building.  In both instances, the Veteran was terminated from his position due to an inability to get along with others.  The Board notes that the Veteran has remained employed through most of the claims period, but he typically worked on a part-time basis and it is clear that he has not maintained long-term steady full time employment. 

The severity of the Veteran's occupational impairment has been characterized at various levels during the claims period; the December 2004 VA examiner identified serious impairment to work functioning, while the October 2010, May 2012, and December 2014 VA examiners found only an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (consistent with a 30 percent evaluation under the general rating criteria).  A private psychologist, in a July 2013 examination report, found that the Veteran's poor impulse control, impaired personal relationships, and anxiety resulted in reduced reliability and productivity.  This finding is associated with a 50 percent evaluation under the general rating criteria.  Based on the findings of all the VA and private examiners as well as the Veteran's history of part-time employment, the Board finds that his occupational impairment most nearly approximates the criteria associated with an increased 50 percent evaluation.  

The Board has considered whether a rating in excess of 50 percent is warranted for the Veteran's service-connected psychiatric disorder, but finds that the condition does not manifest symptoms that most nearly approximate a 70 percent evaluation.  The criteria for a 70 percent rating for a psychiatric disability are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  The evidence does not establish that the Veteran's anxiety and depression have affected his judgment or thinking, and he has remained close with his family (including his daughter and siblings) throughout the claims period.  The Veteran has also maintained romantic relationships; first with wife, and after her death, a girlfriend for several years.  In addition, the Board has already determined that the Veteran's occupational impairment most nearly approximates the criteria associated with a 50 percent evaluation.  

With respect to the specific symptoms associated with a 70 percent evaluation, the Veteran testified in December 2013 that he occasionally had thoughts of suicide, but he consistently denied suicidal ideation during treatment and examinations performed throughout the claims period.  Upon VA examinations in December 2004 and October 2010 he again reported occasional thoughts of suicide, but both VA examiners determined that he did not have any current suicidal ideation and had never formulated a plan or intent to take his own life.  The Veteran has also clearly not experienced problems with speech, near-continuous panic or depression, neglect of personal appearance or an inability to establish and maintain effective relationships.  The December 2004 and October 2010 VA examiners also noted some obsessional traits, such as the Veteran's need to recheck the locks on his doors, but the Board finds that the Veteran's symptoms are not of similar severity, frequency, and duration as those contemplated by a 70 percent rating, especially in light of his ability to maintain several strong social relationships and work, even on a part-time basis, during the claims period.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

Thus, the Board finds that an initial rating of 50 percent, but not higher, is warranted for the Veteran's service-connected anxiety disorder NOS with depressive disorder NOS.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this period because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

TDIU Claim

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Veteran is service-connected for one disability; an anxiety disorder NOS with depressive disorder NOS rated as 50 percent disabling.  His combined evaluation for compensation is 50 percent.  Therefore, the Veteran does not satisfy the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a), as he does not have one disability rated at 60 percent or more.  Even though the percentage requirements of § 4.16(a) are not met, if the evidence establishes that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, the case will be referred to the Director of the VA Compensation and Pension Service (Director) for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, although the record contains evidence that the Veteran is currently unemployable, it does not establish that his inability to maintain gainful employment is due solely to his service-connected psychiatric disorder.  Therefore, referring the claim to the Director for extra-schedular consideration is not warranted. 

The record, including the November 2011 formal claim for TDIU, establishes that the Veteran graduated from high school and last worked full time in 1998 as an automotive mechanic.  Since that time, he has worked several part-time jobs, including as customer service representative for U-Haul in 2003 and as an on-call maintenance worker at his apartment building from approximately August 2010.  At the December 2014 VA examination the Veteran reported that he was still occasionally called upon for maintenance work in his building that does not involve contact with the residents.  Although the Veteran worked consistently throughout the claims period, the Board finds that his employment was marginal and is not considered substantially gainful employment.  See 38 C.F.R. § 4.16(a) (marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis).

The Board finds that the Veteran is unemployable, but his inability to obtain or maintain substantially gainful employment is not due solely to a service-connected disability.  The Veteran is service-connected for an anxiety/depressive disorder, but experiences several other severe disabilities, including bilateral knee conditions, diabetes mellitus, Bell's Palsy, and hepatitic steatosis of the liver.  He was awarded benefits from the Social Security Administration (SSA) in November 2011 on the basis of osteoarthrosis of the knees and his anxiety disorder.  A September 2010 SSA vocational assessment determined that the Veteran was capable of light physical work and experienced only moderate impairment due to his psychiatric disorder.  More recently, the December 2014 VA examiner determined that the Veteran's service-connected anxiety and depressive disorders alone did not preclude his ability to sustain work tasks.  In addition, the record contains no competent medical evidence finding that the Veteran is unemployable due solely to his service-connected condition.  A private July 2013 letter examination report from his private psychologist merely notes that the Veteran has a "spotty work history" and states that he experiences occupational impairment with reduced reliability and productivity.  The private psychologist did not provide an opinion that the Veteran was unemployable or unable to work due to the service-connected anxiety and depressive disorders.  

The Board therefore finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due solely to his service-connected psychiatric disability.  Instead, the evidence of record establishes that the Veteran is unemployable because of a combination of his service and nonservice-connected conditions.  Nonservice-connected disabilities may not be considered in the determination of whether the Veteran warrants TDIU.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  It is clear that the Veteran is not unemployable with consideration of his service-connected condition alone.  Accordingly, the benefit-of-the-doubt rule is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. §§ 4.15, 4.16, 3.340, 3.341.

Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran has initiated an appeal regarding the initial rating assigned following an award of service connection for anxiety disorder NOS with a depressive disorder NOS.  The claim for service connection for the underlying disability is now substantiated and the filing of a notice of disagreement (NOD) as to the June 2011 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2014).  Rather, the Veteran's appeal as to the initial disability rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the AOJ must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The August 2012 SOC set forth the relevant diagnostic codes for rating the disability at issue and informed the Veteran of what was needed to obtain all schedular ratings above the initial evaluation assigned by the AOJ.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

Regarding the claim for TDIU, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in October 2011 and May 2012 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the notice letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and records from the SSA.  Additionally, the Veteran was provided proper VA examinations throughout the claims period to determine the current severity of his service-connected psychiatric disorder and its effect on his employability, most recently in December 2014.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial rating of 50 percent, but not higher, for anxiety disorder NOS with depressive disorder NOS is granted. 

Entitlement to TDIU is denied.
REMAND

In September 2014, the Veteran filed a notice of disagreement (NOD) with a March 2014 administrative decision granting additional benefits for his dependent daughter effective August 10, 2011.  The Veteran disagrees with the assigned effective date for the award and a remand is required for the issuance of a statement of the case (SOC) on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the appellant and his representative on the issue of entitlement to an effective date earlier than August 10, 2011 for dependency benefits paid for the Veteran's daughter.  The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue.  

2.  If the Veteran perfects an appeal with respect to this matter, ensure that any indicated development is completed before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


